Case 3:15-md-02670-JLS-MDD Document 1546 Filed 10/24/18 PageID.109153 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                        Case No.: 15-MD-2670 JLS (MDD)
12   PRODUCTS ANTITRUST LITIGATION
                                                    ORDER VACATING HEARING
13                                                  (ECF No. 1494)
14
15
16
17         Presently before the Court is the United States’ Motion for Stay of Discovery, (ECF
18   No. 1494). The Court HEREBY VACATES the hearing scheduled for November 1, 2018,
19   and takes the matter under submission without oral argument pursuant to Civil Local Rule
20   7.1(d)(1).
21         IT IS SO ORDERED.
22   Dated: October 24, 2018
23
24
25
26
27
28

                                                1
                                                                           15-MD-2670 JLS (MDD)
